DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 1, the term/phrase “plurality of droplets on the surface of fibers” is being interpreted as a post-fiber formation deposition process [0135, 0138, 0177, Fig. 16, 0182], except for once being disclosed as an equivalent to fibrils [0167], this is not clarified/further elaborated on by the specification. Therefore, it will be assumed that the droplets are applied via a discontinuous coating process and will be interpreted rather broadly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
From the specification it is unclear how one could form a side-by-side configuration adding additive droplets in such a manner that one of ordinary skill in the art would have understood how to form a bicomponent side-by-side fiber wherein the components have the additive in different levels. Therefore, the claim will be broadly interpreted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, & 16 are rejected under 35 U.S.C. 103 as obvious over Curro et al. (U.S. Patent No. 5,658,639) (hereinafter “Curro”) in view of Mor (U.S. Pub. No. 2010/0330861 A1) (hereinafter “Mor”), wherein claims 7-8 are evidenced by Gatto et al. (U.S. Pub. No. 2006/0062816 A1) (hereinafter “Gatto”), and wherein claim 16 is optionally further in view of Roe (U.S. Patent No. 6,498,283 B1) (hereinafter “Roe”) and Newkirk et al. (U.S. Patent No. 5,143,779) (hereinafter “Newkirk”).
Regarding claims 1-2, 4-6, 9, and 16, Curro teaches  an apertured nonwoven web comprising a surface energy gradient comprising a multilayer web of polyethylene or polypropylene mono- or bicomponent fibers comprising a first spunbond layer joined to a second nonwoven carded layer (col. 4, lines 50-67), wherein the first surface of the nonwoven web is sprayed on one side with a surface treatment comprising a hydrophobic polymer, wherein the polymer comprises a silicone/polysiloxane or a fluoropolymer (col. 14, lines 1-45), the surface treatment being sprayed in such a manner as to exhibit a surface energy gradient (relatively hydrophobic to hydrophilic) (col. 4, lines 38-50) and forming a non-fiber-pore-occluding plurality of discrete globules/droplets on the surfaces of the fibers, which allow for fluid movement (col. 5, lines 50-57).
Further regarding claim 16, while a carded/carded nonwoven web is not explicitly taught:
Roe teaches a substantially similar liquid pervious outer structured carrier, wherein the structured carrier a preferable construction of carded/carded composite web (col. 8, lines 17-29).
Also, Newkirk teaches a diaper coverstock comprising a rebulkable nonwoven fabric, wherein the layer structure can comprise a carded/carded composite (col. 8, line 55 – col. 18, line 33) or a spunbond/carded composite (col. 19, line 20 – col. 20, line 50).
It would have been obvious to one of ordinary skill in the art at the time of invention to use a spunbond/carded multilayer nonwoven or a carded/carded multilayer nonwoven comprising an upper layer surface treatment for a surface energy gradient. One of ordinary skill in the art would have been motivated to form equivalent embodiments.
Further regarding claims 1 and 16, Mor teaches a hydrophobic additive for coating nonwovens to form a hydrophobic surface having a contact angle in the range from 100° to 125° [0045], improved over prior art fluorinated and silicone-based coatings that can cause skin irritation over prolonged exposure [0004-0005].
It would have been obvious to one of ordinary skill in the art at the time of invention to replace the hydrophobic silicone or fluorinated coating on the body/skin facing surface of a nonwoven. One of ordinary skill in the art would have been motivated to form a coating non-irritating to skin and cheaper and easy to manufacture [0005-0006].
Regarding claims 7-9, the hydrophobic additive is a lipid ester, specifically a triglyceride ester, and even more specifically a glycerol tristearate [0018-0019], which has a surface energy 34.2 mJ/m2 (erg/cm2), which fits in Curro’s desired range of 0-75 erg/cm2 (col. 14, lines 8-12), wherein Gatto evidences that glycerol tristearate comprises an HLB and a melting point inherently within or near the claimed range [abstract, 0037, 0054, 0061-0062]
Regarding claim 10, the additive can be added to the nonwoven 1 to 10 wt% [0051], wherein as applied to a 25 gsm nonwoven gives a coating weight of 0.25 to 2.5 gsm.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Curro in view of Mor, as applied to claim 1 above, further in view of Kim et al. (U.S. Pub. No. 2003/0093046 A1) (hereinafter “Kim”) OR Newkirk (EP 521016 A1) (hereinafter “EP Newkirk”).
Regarding claim 3, while Curro teaches a polyolefin-based spunbond, a layer explicitly comprising polyethylene or polypropylene and a layer comprising rayon or cotton is not taught.
Kim teaches a hydrophobic layer comprising polymers like polyolefins and polyesters, especially polyethylene or polypropylene, and a hydrophilic layer comprising rayon, cotton [0005, 0055-0058].
	OR
EP Newkirk teaches a two-layer topsheet comprising an upper layer of spunbond hydrophobic fibres, including bicomponent fibers, such as polypropylene [0019, claims 2-3] and a second layer comprising naturally hydrophilic fibers such as cotton and rayon [0020, claims 19-20].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for hydrophilic fibers for the lower layer to aid in creating the surface energy gradient.

Claims 11-13 are rejected under 35 U.S.C. 103 as obvious over Curro in view of Mor, as applied to claim 1 above, further in view of Newkirk et al. (U.S. Patent No. 5,143,779) (hereinafter “Newkirk”) and Kawakami et al. (U.S. Pub. No. 2014/0066873 A1 A1) (hereinafter “Kawakami”).
Regarding claims 11-12, Curro/Mor/Newkirk teach a double-rebulkable bicomponent fiber carded/carded nonwoven OR a thin layer/spacer-layer polypropylene spunbond/bicomponent nonwoven as recited above, but a crimped fiber is not taught.
Kawakami teaches a polypropylene nonwoven fabric having excellent softness and bulkiness formed via crimpable spunbonded side-by-side bicomponent fibers [0089, 0095], wherein the polypropylene nonwoven not only retains its surface smoothness and water resistance but also benefits from the bulkiness and softness brought about by the crimped fibers [0108].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a double rebulkable layer comprising a spunbond/carded nonwoven. One of ordinary skill in the art would have been motivated to provide a thinner layer also having bulkiness and softness.
Regarding claim 13, the spraying would inherently wet portions of the fiber differently.

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Curro in view of Mor, as applied to claim 1 above, further in view of Turner et al. (U.S. Pub. No. 2004/0131820 A1) (hereinafter “Turner”).
Regarding claim 14, Curro/Mor does not teach a plurality of tufts having caps thereon.
Turner teaches a tufted fibrous web for absorbent articles such as diapers or sanitary napkins [0003, 0032], specifically a topsheet, wherein a body-facing first/upper nonwoven layer comprising a first plurality of fibers and an absorbent facing second/lower nonwoven layer comprising a second plurality of fibers, wherein the first nonwoven layer is hydrophobic and the second nonwoven layer is hydrophilic with fluid deposited on the upper layer quickly being transferred to the lower layer [0081-0083], wherein a plurality of tufts extend upwards from the second layer, above the plane of the first layer, optionally maintaining the layered relationship (caps) between the first and second layers [Figs. 18-20 & 0080].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a topsheet as having tufts having cap thereon. One of ordinary skill in the art would have been motivated to form a nonwoven web having increased softness and bulk [0002, 0004], wherein the caps would lock the layers together [0080].

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Curro in view of Mor, as applied to claim 1 above, further in view of Steffen et al. (U.S. Pub. No. 2012/0209233 A1) (hereinafter “Steffen”).
Regarding claim 15, Curro/Mor does not teach the spunbond nonwoven having a specific type of bicomponent fiber.
Steffen teaches a liquid management layer comprising a spunbond [0029-0030] comprising bicomponent fibers comprising a polyethylene/polypropylene sheath/core cross-section, wherein the lower melting fiber is used for bonding [0028].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a spunbonded nonwoven with a polyethylene/polypropylene sheath/core bicomponent fibers. One of ordinary skill in the art would have been motivated to form an increased ability to bond fibers together [0080].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 13th, 2022